Citation Nr: 1613331	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-25 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a spine disability.

2.  Entitlement to service connection for a spine disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to April 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Honolulu, Hawaii Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2015 the Veteran provided testimony before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  In a December 2007 rating decision, the RO denied the Veteran's claim for service connection for a spine disability; the Veteran did not perfect his appeal as to that rating decision or submit new and material evidence within the appeal period and the December 2007 rating decision became final.

2.  The additional evidence received since the December 2007 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a spine disability, and raises a reasonable possibility of substantiating the claim.

3.  The current spine disability, cervical spondylosis and chronic lumbosacral strain, did not have onset in service and is unrelated to a motor vehicle accident in service in July 1993.




CONCLUSIONS OF LAW

1.  The RO's December 2007 rating decision denying service connection for a spine disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2015).

2.  The criteria for reopening the claim of service connection for a spine disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

A March 2010 letter satisfied the duty to notify requirements.

VA also has a duty to assist the Veteran in the development of the claim.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA treatment records, and lay statements have been obtained.  The Veteran was provided VA examinations in June 2009, July 2010, and July 2012, and a VHA physician's opinion was obtained in October 2015.  The VA examination reports and the VHA opinion, taken together, are adequate evidence for deciding the claim.  In particular, the VHA physician discussed the Veteran's medical history, described the claimed disorder in sufficient detail, and supported all conclusions with analysis.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

III.  Reopening the Claim

In a December 2007 rating decision, the RO denied the Veteran's claim of service connection for a spine disability.  The basis for the denial was that the record did not include sufficient evidence that the current spinal disability was related to an inservice cause. 

The Veteran filed a notice of disagreement with the December 2007 rating decision.  After issuance of a statement of the case, he did not perfect his appeal.  He also did not submit any new and material evidence within the appeal period.  Thus, that decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§3.156(b) , 20.201, 20.302 (2014).

The Veteran filed the current claim in October 2009, which may be considered on the merits only if new and material evidence has been received since the final denial in December 2007.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since the December 2007 rating decision includes a February 2009 statement from R.F.L.G., M.D., who stated that he had treated the Veteran since 2007; that the Veteran had cervical stenosis due to disc protrusions complicated by upper extremity radiculopathy; and that the Veteran's July 1993 motor vehicle accident "may surely be considered the etiology and instigating event for" the Veteran's current condition.

An October 2009 statement from D.P., M.D. noted that the Veteran's back and neck pain had been present for a number of years and seemed to relate to an initial injury when his car overturned while the military.

In statements dated in February 2011 and December 2015, the Veteran's brother stated that he came upon the Veteran after the accident and found him complaining of neck and back pain; his brother then took him to the ER.

This evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  It was not previously of record, and it relates to unestablished facts necessary to substantiate the claims; specifically, it raises the question of whether the Veteran currently has a spinal disability related to an injury during his period of active service.  Reopening the claim is warranted. 

As the evidence of record is sufficient to decide the reopened claim of service connection for a spinal disability, the Board is proceeding with appellate review.

IV.  Service Connection

Legal Framework

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) .  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When the evidence is competent, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam,  78 F.3d 604 (Fed. Cir. 1996). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence; that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence may have limited evidentiary value. 

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

In non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence

In written contentions and sworn testimony to the undersigned, the Veteran has asserted that he has current neck and back disabilities as a result of injuries sustained in a motor vehicle accident in service on July 4, 1993.  

The Veteran's service treatment records note that on that date he was seen after his pickup truck rolled over four times.  The Emergency Room (ER) report notes no loss of consciousness, and the Veteran was noted to have walked in without difficulty (in the course of the Veteran's application for VA benefits, the Veteran and his brother have disputed this notation, stating that his brother helped the Veteran into the hospital, but the Board finds no reason to doubt the ER physician's contemporaneous notation that the Veteran was observed walking in without difficulty).  There is a notation regarding neck pain and back pain that has been variously interpreted in subsequent medical opinions to mean either that neck and back pain were reported or that there was no report of such.  Cervical, thoracic, and lumbosacral spines were noted as not tender.  

On a report of medical history completed by the Veteran in March 1994 prior to separation from service, he reported recurrent back pain.  This was noted to refer to low back pain for the past four months, intermittent, since he purchased a new bed.  The pain was alleviated with massage.  The neck and spine examinations on the separation examination were noted as normal.

In a statement dated in February 2011, the Veteran's brother stated that he came upon the Veteran after the accident and found him complaining of neck and back pain; his brother then took him to the ER.  In another statement dated in December 2015, the Veteran's brother again noted that he specifically recalled the Veteran reporting neck and back pain to the ER doctor following the accident.  He further recalled that Motrin was prescribed for the Veteran and that no X-rays were ordered, which the Veteran's brother found odd.

A June 1997 treatment record noted complaints of bilateral arm paresthesias and thoracic spasms.  A cervical spine X-ray ordered to rule out degenerative disc disease was negative.

Cervical radiculopathy was noted in June 2005, and a MRI in July 2005 showed disc bulges/osteophyte formations at C4-5, C5-6, and C6-7.  

In a February 2009 statement, R.F.L.G., M.D., stated that he had treated the Veteran since 2007.  Dr. G. reported that the Veteran had cervical stenosis due to disc protrusions complicated by upper extremity radiculopathy, and that the Veteran's July 1993 motor vehicle accident "may surely be considered the etiology and instigating event for" the Veteran's current condition.

In an October 2009 statement, D.P., M.D. stated that the Veteran's back and neck pain had been present for a number of years and seemed to relate to an initial injury when his car overturned while the military.

A VA medical opinion dated in June 2009 found that it was less likely that the Veteran's current cervical spine condition was caused by the motor vehicle accident in service since there were no complaints of neck pain in the record until 2005.  This statement was at odds with the June 1997 neck complaints of record (which were previously noted by the June 2009 opinion provider).

A July 2010 VA examination, conducted by the same medical care provider who provided the June 2009 opinion, diagnosed cervical spondylosis and chronic lumbosacral strain.  This time, the examiner opined that "it is possible that his single MVA occurring while in military service could have caused his current cervical spine spondylosis and chronic lumbar strain, but cannot state with any certainty that it did without resorting to mere speculation."

A July 2012 VA examination found that it was less likely than not that the Veteran's current condition was incurred in or caused by the claimed inservice injury.  The examiner stated that the Veteran was able to work as a relay technician which requires heavy lifting, pole climbing, and stairs, until 2005 using only Extra-strength Tylenol, and that he had no medical care from 1994 to 2005.  Again, this examiner appears to miss the 1997 complaints.

The Board obtained an opinion from a VHA neurosurgeon in October 2015.  That physician stated that it was his opinion that although the Veteran reports having had neck and back pain since the time of his accident in 1993, that the original ER report does not support any complaint of neck or back pain, while the March 1994 low back pain complaints are noted to have been only for the past four months since he purchased a new bed.  The physician also noted that the "next time the Vet's complaint is evaluated is 1997/2002, without any supportive evidence of any structural abnormality, except for a 'neck mass/lumps.'"  He further noted that there was a significant gap of three to eight years until the complaints were evaluated in 2005, and that during that time "it appears he was actively working in a job which required significant lifting and labor at the Guam Power Authority."  The physician stated that "although degenerative disc disease can stem from a traumatic injury, there are a multitude of other factors which can also contribute in the 12 years (1993-2005) between the MVA and when he began seeking further treatment.  Overall, given the evidence and the lack of continuity of complaints/treatment, it is less likely as not that his cervical and lumbar conditions are the result of his original accident on July 4, 1993."

In a statement dated in December 2015, the Veteran disputed that his postservice job required significant lifting.  He also reiterated that he did complain of neck and back pain at the ER following the accident in service, and that he believes he suffered a whiplash injury in the accident.  As noted above, he disputed the ER physician's account of his having walked into the ER without difficulty, as he contends that the physician was not present when he arrived.  The Veteran believes that he should have been X-rayed at the time of the July 1993 accident.

Analysis

The Veteran contends that his current spine disability is attributable to the motor vehicle accident in service in July 1993.  The Veteran is competent to report back and neck pain, which is within the realm of his personal experience.  The Veteran, however, is not competent to offer an opinion as to the etiology of his claimed disability.  Determining the etiology of musculoskeletal disabilities of the spine in this case requires medical knowledge or training that the Veteran does not have and is not susceptible to lay observation.  Jandreau, 492 F.3d at 1377-78. 

The Board finds that to the extent that the Veteran may have had back or neck pain following his July 1993 accident, there was no documentation of an actual injury to the neck or back noted at that time.  The VHA physician, after reviewing the record, has confirmed that the original ER report indicated that the Veteran denied neck or back pain.  Further, it is not disputed that the ER report specifically noted that the Veteran's cervical, thoracic, and lumbosacral spines were noted as not tender.  Moreover, while subjective back pain was noted at separation from service, clinical examination of the neck and spine at that time was normal.  Finally, at the time of reporting subjective back pain at separation from military service, the Veteran did not attribute his back pain to the July 1993 motor vehicle accident, but rather to a recently purchased new bed.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran suffered an injury of the spine in the accident in July 1993.  

The VHA neurosurgeon's opinion was based on a thorough review of the claims file and provided a detailed rationale for the opinion provided.  The opinion is well reasoned, detailed, consistent with the other evidence of record, and included consideration of the relevant history.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).
The opinions provided by Dr. G. in February 2009 and Dr. P in October 2009 appear to be based upon the Veteran's reported history of neck and back injuries in the 1993 accident; there is no indication that these physicians reviewed the records or had any first-hand knowledge of the 1993 incident.  In this regard, the Board discounts these statements as they are based on an inaccurate history; the Board has determined that the Veteran did not suffer an injury to the neck or back in the accident in service, thus the physicians' opinions that a current spine disability was attributable to service are inadequate and entitled to no probative weight.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Coburn v. Nicholson, 19 Vet. App. 427 (2006).

The Veteran has provided a copy of a Guam Power Service job announcement for the position of electric relay technician which he contends is evidence that the job he had in the years prior to 2005 did not require "heavy lifting" as noted by the July 2012 VA examiner.  First, the Board's decision in this case does not rely on the July 2012 examiner's opinion.  However, to the extent that the VHA neurosurgeon referred to the Veteran's job as requiring "significant lifting and labor," the Board has reviewed the evidence submitted by the Veteran and does not find that it undercuts the opinion of the VHA neurosurgeon.  The job announcement, while not specifically mentioning "significant lifting" as such, does list among the description of duties testing, calibrating, trouble-shooting, repairing and replacing transformers and generators, and lists among the equipment used bolt-cutters, saws, soldering irons, and aerial bucket trucks.  The Board finds that this description is consistent with the general characterization of the position made by the VHA neurosurgeon, which was essentially that the job was a physical one that required flexibility and strength.  

The Board acknowledges that the evidence shows degenerative changes in the spine.  To the extent the Veteran has arthritis of the spine, the evidence does not show that the arthritis was manifest to a compensable degree within one year of separation of service.  Additionally, the evidence weighs against continuity of symptomatology given the normal findings at service separation and the post-service evidence, in particular the negative June 1997 cervical spine X-ray.  Thus, service connection is not warranted under the provisions pertaining to presumptive service connection for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The preponderance of the evidence is against the claim of service connection for a spine disability; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has been received, and the claim for service connection for a spinal disability is reopened; to this limited extent, the appeal is granted.

Service connection for a spinal disability is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


